BILL OF COSTS

                                  Court of Appeals
                          Second Appellate District of Texas
                                   at Fort Worth
                                         No. 02-21-00120-CV

                                    IN RE TARGET CORPORATION


      (No. 096-321139-20 IN THE 96TH DISTRICT COURT OF TARRANT COUNTY)

Fee date      Type of Fee                  Charges               Paid               By
06/21/2021    Motion fee                     $10.00              E-PAID             Donna C Peavler
05/13/2021    Statewide efiling fee          $30.00              E-PAID             Donna C Peavler
05/13/2021    Indigent                       $25.00              E-PAID             Donna C Peavler
05/13/2021    Filing                         $50.00              E-PAID             Donna C Peavler
05/13/2021    Supreme Court chapter 51 fee   $50.00              E-PAID             Donna C Peavler


         Balance of costs owing to the Court of Appeals, Second District of Texas, Fort Worth: 0.00

      Court costs in this cause shall be paid as per the Judgment issued by this Court.

      I, DEBRA SPISAK, CLERK OF THE SECOND COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
the cost bill of THE COURT OF APPEALS FOR THE SECOND DISTRICT OF TEXAS,
showing the charges and payments, in the above numbered and styled cause, as the same appears of
record in this office.

                                           IN TESTIMONY WHEREOF, witness my hand and
                                           the Seal of the COURT OF APPEALS for the Second
                                           District of Texas, this July 27, 2021.



                                                         DEBRA SPISAK, CLERK